DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.
 
3.	Applicant cancelled claims 8, 13 and 19.
4.	Applicant added claims 22 and 23.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-6, 9-12, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (Pub. No. US 2018/0070864) in view of HA et al. (Pub. No. US 2015/0141889) (hereinafter HA).


As per claims 1, 9, 14, 20, 21 and 23, Schuster teaches a processing unit operatively coupled to memory, a sensor operatively coupled to the processing unit (see paragraphs [0006] and [0013]-[0015]); and an inertial measurement unit (IMU) operatively coupled to the sensor and an artificial intelligence platform in communication with the apparatus, the artificial intelligence platform having a detection engine to track progress of motion upon activation of the artificial intelligence platform, the detection engine to (see paragraphs [0017]-[0019]): capture an initial position of the IMU (see paragraphs [0024]-[0026]); recognize movement of the IMU from the initial position, perform a comparison including compare the captured initial position to a second position correlated with the recognized movement (see paragraphs [0029]-[0031]); determine a score based on the performed comparison (see paragraphs [0024] and [0062]); create a diagnostic assessment based on the performed comparison and determined score (see paragraph [0062], lines 31-39); convert the diagnostic assessment to feedback, the conversion utilizing real-time communication of an instruction of a second movement position of the IMU (see paragraph [0070]); and physically convey a manifestation of the feedback to the apparatus (see paragraph [0070]).
Schuster fails to teach one or more hooks positioned on an external surface of the apparatus, the one or more hooks configured to receive a force to position the apparatus directly on an appendage in a hands-free motion.

As per claims 2, Schuster further teaches an analyzer operatively coupled to the artificial intelligence platform, the analyzer to interpret movement output data (see paragraphs [0017]-[0020]).
As per claims 3, 10 and 15, Schuster further teaches that the analyzer to weigh and rank captured position data according to degree of congruence of the recognized movement with expected movement data (see paragraphs [0080], [0081] and [0101]).
As per claims 4, 11 and 16, Schuster further teaches that the analyzer to generate an adjustment of position movement of the IMU, and the artificial intelligence platform to convert the generated adjustment to an instruction directed at the IMU (see paragraphs [0012] and [0013]).
As per claims 5, 12 and 17, Schuster further teaches that the analyzer to track motion of the IMU across two or more positional movements IMU (see paragraphs [0026] and [0027]).
	As per claim 6, Schuster further teaches that two or more motion tracking algorithms operatively coupled to the IMU, and the artificial intelligence platform to select at least one of the algorithms based on the feedback (see paragraphs [0017], [0018] and [0028]).
	As per claim 19, Schuster further teaches that the artificial intelligence platform tracks progress of motions of the IMU across multiple movements (see paragraphs [0006] and [0015]).
	As per claim 22, the combination Schuster and HA teaches the system as stated above, Ha further teaches that the feedback from the diagnostic assessment configured to generate a signal to direct a physical position change of the apparatus, wherein the physical position change of the apparatus comprises the apparatus to move from a first position to a second position in a hands-free motion (see paragraphs [0069]-[0071] and [0170]).

6. 	Claims 7, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster, in view of HA and further in view of Houmanfar et al. (Pub. No. US 2015/0272482) (hereinafter Houmanfar). 

	Houmanfar teaches that a capacitive sensor can be used to activate the wearable device 200 for analyzing activity of a user's body using a wearable device positioned on a user's limb. Process flow 900 may be carried out using a wearable device provided with an accelerometer (see paragraphs [0105], [0114], [0205] and [0208]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Houmanfar’s teaching into the combination of Schuster and HA’s teaching because activation of the capacitive senor would activate the system to perform the tracking analysis. Therefore, assessment of the capture motion would be performed and analyzed.  

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-7, 9-12, 14-18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857